Citation Nr: 1451537	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for herpes progenitalis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Additionally, new evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  However as the Board is remanding the claim, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.

The Virtual VA paperless claims processing system contains a rating decision dated in March 2014, the transcript from the April 2013 Travel Board hearing, and VA treatment records dated from April 2013 to February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

In the Veteran's April 2013 Travel Board hearing, he raised the issues of entitlement to service connection for a neurological condition secondary to the service-connected herpes progenitalis and a mental health condition secondary to the service-connected herpes progenitalis.  The Board observes that a March 2014 rating decision denied entitlement to service connection for a neurologic condition due to no current disability, and the Veteran has not yet appealed the decision.  However, although the March 2014 rating decision also denied entitlement to service connection for a schizoaffective disorder, the RO did not consider whether the Veteran had an acquired psychiatric disorder secondary to his service-connected herpes progenitalis in this decision.  Therefore, entitlement to service connection for an acquired psychiatric disorder as secondary to the service-connected herpes progenitalis is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2006 Veteran's Claims Assistance Act (VCAA) notice response, the Veteran indicated that he had been receiving Social Security Administration (SSA) disability benefits since November 1986.  The Veteran requested that the RO obtain the outstanding medical records from the SSA; however, these records have not been obtained.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

In the most recent VA examination dated in July 2012, the Veteran was not experiencing an outbreak of his herpes progenitalis, and he did not have any active sores on examination.  Subsequently, in an August 2012 VA treatment record, the Veteran complained of a herpes outbreak and requested a new VA examination.  On remand, the Veteran should be afforded another VA examination to determine the current severity of his herpes progenitalis, if possible, during a flare up.  If the RO is unable to schedule the examination during a flare-up, the examiner should comment on what effect, if any, the Veteran's reported flare-ups have on his herpes disability.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected herpes progenitalis.  To the extent possible, the examination should be scheduled during flare-up to give the best indication of the disability at its worst.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's herpes progenitalis.  All signs and symptoms necessary for rating the Veteran's herpes progenitalis under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.
If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of the exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immune suppressive drugs during the past twelve-month period for his service-connected herpes progenitalis.

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



